DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colllett et al. (US 2015/0027459A1).
Collett discloses in reference to claim:
1.  An aerosol delivery device 10 comprising: an outer housing 15;  a reservoir 600 
containing a liquid;  a heater 50 configured to vaporize the liquid;  and a liquid 
transport element 300 configured to provide the liquid to the heater;  wherein one or both of the liquid transport element and the reservoir is formed of porous glass. 

The aerosol precursor composition (or one or more components thereof) can be stored in a reservoir present in or on the substrate 600.  For example, the perimeter of the substrate can include one or more containers, porous materials, or the like useful for storing one or more components of the aerosol precursor composition therein, and one or more transport elements can be present to transport aerosol precursor composition from the reservoir to the 
microheaters.  Examples of such embodiments are shown in FIG. 4 and FIG. 5.  Referring first to FIG. 4, a substrate 600 is shown having a plurality of microheaters 50 attached thereto.  The microheaters can be characterized as being attached to a surface of the substrate, embedded within the substrate, or recessed within the substrate (e.g., within a well or other depression formed within the substrate, as otherwise described below).  The substrate can be 
formed of any material suitable for use in a smoking article and, preferably, can comprise an electrically insulating material.  The substrate material can include, but is not limited to, polymeric materials, particularly heat resistant polymers, paper, cardboard, ceramics, and the like. In other embodiments, the reservoir can be a substrate adapted to retain the aerosol precursor composition--e.g., can be a layer of material that is at least partially saturated with the aerosol precursor composition.  Such layer can be absorbent, adsorbent, or otherwise porous so as to provide the ability to retain the aerosol precursor composition. Other  
materials, however, such as glass or quartz can be used.

1.  An atomizer for an aerosol delivery device, the atomizer comprising: a single
porous monolith 600 formed of a ceramic, the single porous monolith having a first area configured as a reservoir area to retain an aerosol precursor composition and a second area configured as a liquid transport area and defining a substantially flat surface portion, the liquid transport area being configured to transport the aerosol precursor composition 
from the reservoir area to the substantially flat surface portion;  and a vaporization element 50 positioned on the substantially flat surface portion of the liquid transport area of the single porous monolith so as to be configured for vaporization of the aerosol 
precursor composition at the substantially flat surface portion of the liquid transport area. 

    PNG
    media_image1.png
    545
    1091
    media_image1.png
    Greyscale


	2. (Currently amended) The atomizer according to claim 1, wherein the single porous

monolith has a substantially square or substantially rectangular cross-section.  See Figs. 4 and 5

3.  The atomizer according to claim 1, wherein the vaporization element 50 is a heater. 

 12.  An aerosol delivery device comprising: an outer housing 102;  a single porous monolith 600 formed of a ceramic, the single porous monolith having a first area configured as a reservoir area to retain an aerosol precursor composition thereof and a second area configured as a liquid transport area and defining a substantially flat surface portion, the liquid transport area being configured to transport the aerosol precursor composition from the reservoir area to the substantially flat surface portion; a vaporization element 50 positioned on the substantially flat surface portion of the liquid transport area of the single porous monolith so as to be configured for vaporization of the aerosol precursor composition at the substantially flat surface portion of the liquid transport area to form a vapor.

13.  The aerosol delivery device according to claim 12, further comprising an air entry 18 at end 12, a mouth end 11, and an aerosol port 18 formed in the mouth end.  See Fig. 2

    PNG
    media_image2.png
    535
    922
    media_image2.png
    Greyscale

 
14.  The aerosol delivery device according to claim 13, wherein an air flow passing between the air entry and the aerosol port is configured to pass substantially across the substantially flat surface portion (top) surface of the single porous monolith. See Figs. 5 and 7
 
15.  The aerosol delivery device according to claim 12, wherein the single porous monolith has a substantially square or substantially rectangular cross-section.  See figure 5
16.  The aerosol delivery device according to claim 12, wherein the vaporization element  50 is a heater. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 6-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colllett et al. (US 2015/0027459A1) in view of Minskoff et al. (US 2016/0021930A1) and/or Radomski et al. (US 7992554).
Collett discloses the claimed invention except in reference to claim:

6.  The atomizer according to claim 1, wherein the vaporization element is printed on the substantially flat surface portion of the liquid transport area of the single porous monolith.  
Collett discloses a printed heater 50 wherein the resistive element of the heater is printed on a support layer provided on the ceramic monolith.  Minskoff teaches a similar device including a ceramic wick wherein the resistive heating element is directly written or printed on the ceramic monolith. 
At least under KSR rationales A, C, or D, one of skill would find it obvious to modify the Collett device to include a heating means directly printed onto the single porous monolith as direct printing is known to be effective and predictable by Minksoff.  
 
7.  The atomizer according to claim 1, wherein the vaporization element is annealed on the substantially flat surface portion of the liquid transport area of the single porous monolith.  Note the method of forming the heater (annealing) is not germane to the issue of patentability of the device.
 
8.  The atomizer according to claim 1, wherein the vaporization element 50 is a flat ribbon heater.  See Minskoff figures 23 and 104 showing the provision of a flat ribbon heater. 
At least under KSR rationales A, C, or D, one of skill would find it obvious to modify the Collett device to include a flat ribbon heating means directly printed onto the single porous monolith as flat ribbon heating element configurations are known to be effective and predictable by Minksoff.  

 9.  The atomizer according to claim 1, further comprising a reservoir 76024 that is 
separate from the porous monolith. 
 Absorptive ceramic reservoir 76024 may be fluidly coupled with the atomizer assembly 76050 for providing the liquid to the atomizer assembly 76050, in response to aspiration by the user.10.  The atomizer according to claim 9, wherein the portion 1 of the porous monolith that is configured to retain the aerosol precursor composition is further configured to receive the aerosol precursor composition from the reservoir 3. 
10.  The atomizer according to claim 9, wherein the first area  of the single porous monolith (wick) that is configured as a reservoir area to retain the aerosol precursor composition is further configured to receive the aerosol precursor composition from the reservoir that is separate from the single porous monolith. 
	Regarding claims 9- 10, Radomski teaches the use of porous wick having a reservoir portion 1 and a liquid transport portion 2 and further includes an additional reservoir 3 in communication with the reservoir portion of the porous wick element. 

    PNG
    media_image3.png
    633
    886
    media_image3.png
    Greyscale

At least under KSR rationales A, C, or D, one of skill would find it obvious to modify the Collett device to include, as taught by Radomski, an additional separate reservoir in communication with the reservoir portion of the single porous monolith to provide for a larger capacity for the liquid precursor.

11.  The atomizer according to claim 9, wherein the porous monolith includes 
one or more etchings. 
 Note etchings is defined in the specification to include generically grooves or channels. See Figure 5 of Collett showing a grooves/channels in transport element in which the heater 50 is placed. 

19. (Currently amended) The aerosol delivery device according to claim 16, wherein
the heater is printed on the substantially flat surface portion of the liquid transport area of the
single porous ceramic monolith or is annealed to the substantially flat surface portion of the
liquid transport area of the single porous ceramic monolith.
Collett discloses a printed heater 50 wherein the resistive element of the heater is printed on a support layer provided on the ceramic monolith.  Minskoff teaches a similar device including a ceramic wick wherein the resistive heating element is directly written or printed on the ceramic monolith. 
At least under KSR rationales A, C, or D, one of skill would find it obvious to modify the Collett device to include a heating means directly printed onto the single porous monolith as direct printing is known to be effective and predictable by Minksoff.  

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that Collett does not teach or suggest a single porous monolith 
having both a reservoir portion and a liquid transport portion as recited in claims 1 and 12 as
amended.  It is first noted that Applicant has amended the claims to require a single porous monolith including a reservoir portion and a liquid transport portion. However it is noted that the use of single porous monolith to function as a reservoir and a liquid transport requires a somewhat arbitrary demarcation between the portion that is characterized as a reservoir and the portion characterized as the liquid transport portion, such demarcation can be seen in Applicant’s drawings, particularly figures 2 and 3.  It is again noted that in order for the added limitation of the monolith being a “single” monolith to have meaning, the monolith must be a single structure thereby requiring arbitrary distinction between portions of the monolith that have different functions.  Collett can therefore be seen as a single porous monolith as claimed. Applicant’s arguments regarding Radomski and Minskoff are that the shape of the monoliths disclosed therein are not substantially flat. Without acquiescing, it is noted that a new rejection based on Collett teaches a flat planar shape. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOR S CAMPBELL/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
tsc